Case 1:21-cr-00019-DLC Document 22 Filed 01/15/21 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ee eee ee a a TT x
UNITED STATES OF AMERICA : 21cr019 (DLC)
-Vv- : ORDER
TRISTAN ROWE, a/k/a “Angus,”
; USDC SDNY
Defendant. ; DOCUMENT
: ELECTRONICALLY FILED
I x Hoc #
DENISE COTE, District Judge: DATE FILED

 

 

 

 

 

 

 

 

At the telephone conference held on January 15, 2021, the
Court set a schedule for this case, including a trial date of
October 18, 2021. The scheduled arraignment did not occur.
Accordingly, it is hereby

ORDERED that the arraignment is scheduled for January 22,
2021 at 10:30 a.m. and shall proceed via the Microsoft Teams
videoconference platform, if that platform is reasonably
available.

To access the conference, paste the following link into

your browser: https: //teams.microsoft.com/1/meetup—

 

join/19%3ameeting Y4jQOY zd] ZmMt Yj AyNy0OMGIxLT LANGMtOGI3NzE2MD4k2W

 

vme40thread. v2/02context=% 7b%22Tid$22% 3a%221d66£037-8266—-4dlc—

 

919e- 670654 3d3542922420%2201d22%3ah2220b3bAec~lef6-4484—-88f4~-

 

2126fecds2fas22s7d.

 
Case 1:21-cr-00019-DLC Document 22 Filed 01/15/21 Page 2 of 3

To use this link, you may need to download software to use
the platform's videoconferencing features.1 Participants are
directed to test their videoconference setup in advance of the
conference -- including their ability to access the link above.
Defense counsel shall assist the defendant in testing his
videoconference capability so that the defendant can participate
by videoconference if that is feasible.

Users who are unable to download the Microsoft Teams
application may access the meeting through an internet browser,
although downloading the Teams application is highly
recommended.2 When you successfully access the link, you will be
placed in a “virtual lobby” until the conference begins.
Participants should also ensure that their webcam, microphone,
and headset or speakers are all properly configured to work with
Microsoft Teams. For general guidelines for participation in
remote conferences, visit https: //nysd.uscourts.gov/covid-19-
coronavirus.

if IS FURTHER ORDERED that members of the press, public, or

counsel who are unable to successfully access Microsoft Teams

 

1 See Microsoft, Download Microsoft Teams (last visited Dec. Ty
2020), https: //www.microsoft.com/en-us/microsoft—365/microsoft—
teams /download-app.

2 Please note that participants who access the Teams meeting
using an internet browser may only be able to view one

participant at a time.

 

 
Case 1:21-cr-00019-DLC Document 22 Filed 01/15/21 Page 3 of 3

may access the conference’s audio using the following

credentials:
Call-in number: +1 917-933-2166
Conference ID: 380 340 299#

IT IS FURTHER ORDERED that by Wednesday, January 20, 2021,
defense counsel shall file a letter informing the Court whether
counsel and the defendant have successfully tested Microsoft
Teams. If the defendant and counsel are unable to successfully
test Microsoft Teams, defense counsel shall advise the Court
whether the defendant consents to proceeding with a telephone
conference or whether the defendant requires the proceeding to
occur in person.

Dated: New York, New York
January 15, 2021

i he

DENISE COTE
United States District Judge

 

 

 
